77 F.3d 472
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin M. VENNING, Plaintiff-Appellant,v.DEFENSE GENERAL SUPPLY CENTER, Defendant-Appellee,andVIRGINIA EMPLOYMENT COMMISSION, Defendant.
No. 95-2567.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 15, 1996.

Benjamin M. Venning, Appellant Pro Se.  Nicholas Stephan Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order entering judgment as a matter of law in favor of Defendant in this action in which Appellant sought judicial review of the decisions denying relief in his employee grievance.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Venning v. Defense General Supply Center, No. CA-94-772-3 (E.D.Va. July 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED